IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-30377
                          Summary Calendar



                          ROB W. ROBERTS,

                                            Plaintiff-Appellant,

                               versus

                      U.S. DEPARTMENT OF ARMY,

                                            Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 99-CV-472
                       --------------------
                        September 26, 2001

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Rob Roberts appeals pro se from a dismissal for untimely

service of process.   This court reviews for abuse of discretion a

dismissal for failure to effect timely service.        Systems Signs

Supplies v. United States Dep’t of Justice, 903 F.2d 1011, 1013

(5th Cir. 1990).   Roberts argues that Rule 4 requires the court to

give him guidance on how to effect proper service.    Rule 4 requires

only that the court notify a claimant that dismissal is impending

for lack of timely service.    Fed. R. Civ. P. 4(m).      The record

reflects that the court gave Roberts every consideration, granting

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 01-30377
                                     -2-

multiple    time   extensions    with   specific     service   instructions.

Moreover,   Roberts’s   pro     se   status   does   not   exempt   him   from

effecting proper service.        See Kersh v. Derozier, 851 F.2d 1509,

1512 (5th Cir. 1988).      Accordingly, the district court did not

abuse its discretion in dismissing Roberts’s complaint for untimely

service.

     AFFIRMED.